DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panken et al. (US Patent no. 8,388,555) in view of Surgenor et al. (US Publication no. 2006/0049957).
In regard to claims 1, 8, and 15, Panken et al. describe a system and method executed by one or more processors to create an association between a patient state and at least one therapy parameter that may be used to control therapy delivery when the patient occupies that state (col 1 lines 40-43).  Such patient states pertain to posture states.  Panken et al. discloses and describes:
	receiving sensor data from a subject monitoring device comprising one or more sensors (col 1 lines 44-50, col 5 lines 51-59, col 14 lines 11-16)
	retrieving a state of the subject, the state being one of a plurality of states of a directed-cyclic state diagram that identifies a current state of the subject, the current state being one of a plurality of states of a directed-cyclic state diagram, the current state including a current neuromodulation-therapy algorithm executing on an implant device (IMD 12 to deliver neurostimulation, col 9 lines 7-20) associated with the subject (fig. 21, col 1 line 51 – col 2 line 6, col 2 line 52 – col 3 line 4, col 4 lines 31-37, col 5 lines 23-35, col 34 lines 27-42);
	determining, based on the sensor data received from the subject monitoring device, and based on the current neuromodulation-therapy algorithm associated with the subject, a new state of the subject, the new state being a state of the plurality of states of the directed-cyclic state diagram, the new state including an update to the current neuromodulation-therapy algorithm for the subject (col 3 lines 27-50, and col 63 lines 19-36; here Panken et al. discuss detection of a posture state not sufficiently similar to previous posture states and therapy associations, in this situation, a new association must be made and a new posture state determined requiring creating of one or more therapy parameters to be associated with the new posture state); and
	initiating a wireless transmission to the implant device associated with the subject that includes data identifying the new state of the subject and at least part of the update to the current neuromodulation-therapy algorithm (col 12 lines 17-30, col 16 lines 5-22, col 33 lines 24-36, and col 69 line 54 - col 70 line 3; here Panken et al. discusses use of an external programmer 20 that wireless communicates with an implantable therapy device 12 in order to receive sensors signals and provide therapy programming.  Panken et al. also teaches that the external device may perform all of the analysis on the signals from the sensors to created posture state and therapy associations, wherein the results of the analysis are wirelessly communicated to the IMD).
Panken et al. is considered to substantially describe the invention as claimed, however does that teach that the sensor data from the subject monitoring device includes one or more identifiers associated with the subject.  For this the Examiner turns to Surgenor et al. to describe a system and method for sensing biological signals and wirelessly transmitting the signals to a control device (para 9, 23, and 33).  The control device includes any device that may be used by a patient, clinician, caregiver, etc (para 34, 40, and 77).  Such control device is considered similar to the external programmer 20 of Panken et al.  Suring communication, Surgenor et al. utilizes a one or more unique identifiers that is a code serving to differentiate one system, such as a system of a single patient, from another.  The identifier may be an alphanumeric code or contain patient information, system information, implant information, clinician name, hospital name etc.  The identifier is used in wireless communication between devices so that the proper devices may be addressed and controlled (para 112).  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to include one or more identifiers associated with a patient during wireless transmission of data from a subject monitoring device to an external device since Surgenor et al. demonstrates that such technique was known to identify and differentiate the proper component or device on a communication network.  This is particularly beneficial when multiple devices or patients are being tracked or controlled by a single clinician programmer.  The modification is considered to comprise the application of a known technique to a known device to yield a predictable result. 
In regard to claims 2, 3, 9, 10, 16, and 17, Panken et al. teaches that the subject monitoring device may be either implanted or external to the subject (col 12 lines 62 – col 13 line 10).  
In regard to claims 5, 12, and 19, in Panken et al., similar to the process described by the claims, the external programmer 20 enables the clinician or patient to either confirm or reject posture state changes and definitions before execution of the change or definition (col 23 lines 17-19, col 47 lines 18-28).  Additionally, information from sensors may be used to confirm changes in posture state (col 13 lines 51-60).  The confirming or rejecting of changes in posture state is considered synonymous with providing authorization to transition to a new state. 	In regard to claims 6 and 13, Surgenor et al. teaches that devices such as those in Panken et al. are capable of communication data over local area networks, wide area networks, wireless fidelity network, and the internet (para 48).  The internet is considered a form of a public communication network.  Modification of Panken et al. to transmit data between devices over a network is considered obvious to one of ordinary skill in the art at the time of the invention since networks are known distribution systems for sharing resources between electronic devices.
In regard to claims 7, 14, and 20, Panken et al. teaches that the patient states pertain to postures states determined by a sensor such as an accelerometer.  Panken et al. further teaches and suggests that other sensors for sensing physiological parameters such as blood pressure, oxygen or CO2 levels, blood glucose levels, patient activity, ECG, EMG, EEG, temperature, respiration rate, or pH etc (col 13 lines 22-28 and 37-61).  Such sensors are considered alternative equivalents to the type of sensors claimed, and are considered necessarily capable of being used to determine the patient parameters as claimed.  
Claim(s) 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panken et al. (US Patent no. 8,388,555) in view of Surgenor et al. (US Publication no. 2006/0049957), further in view of Carlson et al. (US Publication no. 2015/0012057).
In regard to claims 4, 10, and 18, Panken et al. and Surgenor et al. are considered to substantially suggest the invention as claimed, however neither teach or suggest the secure communication between the subject monitoring device and a separate wireless device associated with the patient.  Carlson et al. describe a system substantially similar to Panken et al. for receiving sensor data and determining a state of the subject from a plurality of state of a directed cyclic state diagram along with associated therapies for each state (para 38-41, 43, 53).  Carlson et al. includes either an external or implantable sensor for sensing a patient state (para 74), and includes an external programmer 22 to communicate with the external or implantable sensor for adjusting stimulation parameters (para 63-71).  A computing device mediates communication between the external programmer 22 and IMG 16 to enable secure communication (para 64).  It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication between the external programmer 20 and IMD of Panken et al. to enable secure communication over a secure connection or network in order to protect patient privacy, patient safety, and improper adjustment of therapy parameters.  The modification is considered to comprise application of a known technique to a known device to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 June 2022